PER CURIAM.
From the testimony in the case we are satisfied that the services of the libelant in and about the raising of the wreck of the Catskill were rendered upon an agreement with Chubb & Son that they should be compensated for as salvage services only in proportion to value of remnants salved. We see no reason, upon the testimony, to question the propriety of the amount found by the court ($500). Under the pleadings, and upon the proofs, we think the district court erred in decreeing for this sum against the steamboat company. The decree should have been against Chubb & Son. If they are entitled to recover over against the company by reason of its improperly retaining proceeds of sale, they may do so by proper proceedings. We find upon the evidence in the record that the only services rendered by the libelants for the Catskill & New York Steamboat Company or for its benefit, were the towage services rendered at its request after the vessel had been raised. We find no com*1004petent evidence in the record as to the value of these services, aside from the admission in the answer of the company that they were worth $100. Although separal e controversies against different parties were joined in the same libel, there was no objection, and the cause was tided as though the joinder were proper. The, only decree authorized by the evidence was a decree against Chubb & Son for $500, and against the steamboat company for $100. In view of the exaggerated claims made by the libelant, no interest should be allowed as against either respondent.
Decree is reversed and cause' remanded, with instructions to decree in conformity with this opinion.